Title: From James Madison to William Steuben Smith, 4 March 1811
From: Madison, James
To: Smith, William Steuben



James Madison. President of the United States of America.To William Steuben Smith Greeting4 March 1811



Reposing a special Trust and Confidence in your Integrity, Prudence and Ability: I have appointed you the said William Steuben Smith Secretary of Legation of the United States of America to His Imperial Majesty the Emperor of all the Russias; authorizing you hereby to do and perform all such matters and things as to the said place or office doth appertain, and the same to Hold and exercise during the pleasure of the President of the United States for the time being, and until the end of the next Session of the Senate of the United States, and no longer
In Testimony whereof, I have caused the Seal of the United States to be hereunto affixed.
Given under my hand at the City of Washington the fourth day of March in the year of our Lord one thousand Eight hundred and eleven and of the Independence of the United States of America, The Thirty fifth.


signed James Madisonby the President.R. Smith Secretary of State.